DETAILED ACTION
Non-final Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed July 23, 2021 which is a reissue of application 15/662,444 (U.S. Patent No. 10,835,025, published November 17, 2020).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-41 were published in US Patent 10,835,025.  A preliminary amendment was filed concurrently with the application on July 23, 2021.  By way of the preliminary amendment, new claims 42-63 were added. Therefore, claims 1-63 are currently pending in the application.
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 120.
Because the instant application claims domestic priority to U.S Application 13/978,480 filed on January 3, 2012, now U.S. Pat 9,750,334, the effective U.S. filing date of the claims instant application are January 3, 2012. With respect to prior art rejections, because the effective filing date of the instant application is not on or after, March 16, 2013, the AIA  First Inventor to File provisions to do not apply; instead, the earlier ‘First to Invent’ provisions apply. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not provide antecedent basis the claim limitation  “wherein the bristle carrier is formed directly in the head part” (claims 42 and 57). The only instance of the word “directly”, as it relates to the head part,  occurs at column 39, lines 30 to 35:
“The bristle material 62 is either injected directly in the head part 32 or is guided from the handle part 28 via the neck part 30 into the head part 32. In the present case, the injection point of the bristle material is provided directly in the head part 32”.
While the bristle material may be injected directly in the head part, it does not say that the bristle carrier is formed directly in the head part. 
Also, the claim language “wherein the head part comprises a perforation structure separating the rear side and the front side” ( claim 57) lacks antecedent basis in the specification.
As set forth in 37 CFR 1.173(c): 
Status of claims and support for claim changes.  Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there 
must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  (emphasis added)

Therefore, in any response to this Office action, Applicant is required to: 
1) Provide a status of claims and support for claim changes made in claims 42 and 57; and
2) Provide a status of claims and support for any claim changes made in any amendment filed in response to this office action. 
Any failure to comply with 37 CFR 1.173(c) will be considered non-responsive to this Office action.
	
Claims
The present reissue includes original claims 1-41.  Independent claims 1, 31, 32, 36, 41 as well as new independent claims 42 and 57 are reproduced below. 
1.  A toothbrush comprising:
a brush body; and
a bristle carrier that is produced from a hard material using an injection molding method and having injection-molded bristles that protrude from the bristle carrier,
wherein the injection-molded bristles are produced from a bristle material using the injection molding method, and have a bristle stem,
wherein the bristle carrier comprises a small carrier plate produced from a hard material using the injection molding method and fastened on the brush body in a small carrier plate accommodating recess in a head region of the brush body into which the small carrier plate is inserted in its assembled state, and
wherein the hard material of the bristle carrier or the hard material of the small carrier plate is harder than the bristle material,
the toothbrush further comprising a massaging and cleaning element protruding on the same side of the bristle carrier as the injection-molded bristles, injected on the bristle carrier and made from a soft material wherein a Shore hardness of the soft material massaging and cleaning element is lower than a Shore hardness of the bristle material.


31. A toothbrush comprising:
a brush body; and
a bristle carrier that is produced from a hard material using an injection molding method and having injection-molded bristles that protrude from the bristle carrier,
wherein the injection-molded bristles are produced from a bristle material using the injection molding method, and have a bristle stem,
wherein the bristle carrier comprises a small carrier plate produced from a hard material using the injection molding method and fastened on the brush body in a small carrier plate accommodating recess in a head region of the brush body into which the small carrier plate is inserted in its assembled state, and
wherein the hard material of the bristle carrier or the hard material of the small carrier plate is harder than the bristle material,
the toothbrush further comprising a tongue cleaner on the side facing away from the bristles, injected on the bristle carrier and made from a soft material wherein a Shore hardness of the tongue cleaner is lower than a Shore hardness of the bristle material.

32. A toothbrush comprising:
a brush body; and
a bristle carrier that is produced from a hard material using an injection molding method and having injection-molded bristles that protrude from the bristle carrier,
wherein the injection-molded bristles are produced from a bristle material using the injection molding method, and have a bristle stem,
wherein the bristle carrier comprises a small carrier plate produced from a hard material using the injection molding method and fastened on the brush body in a small carrier plate accommodating recess in a head region of the brush body into which the small carrier plate is inserted in its assembled state,
wherein the hard material of the bristle carrier or the hard material of the small carrier plate is harder than the bristle material, and wherein extruded, conventional bristles being arranged on the bristle carrier are provided.

36. A toothbrush comprising:
a brush body; and
a bristle carrier that is produced from a hard material using an injection molding method and having injection-molded bristles that protrude from the bristle carrier,
wherein the injection-molded bristles are produced from a bristle material using the injection molding method,
wherein the bristles have a bristle stem and a bristle end and the bristle carrier comprises a small carrier plate that is produced from a hard material using the injection molding method and fastened on the brush body,
wherein bundles with extruded, conventional bristles are arranged on the bristle carrier or the small carrier plate, the number of bristles with extruded, conventional bristles being greater than the number of bristle ends of injection-molded bristles, and
wherein further bristle bundles, which do not stand at right angles with respect to the surface of the bristle carrier, can be formed of extruded, conventional bristles, wherein the further bristle bundles form a so-called X position or protrude laterally beyond the brush head.

41. A toothbrush comprising:
a brush body;
a bristle carrier that is produced from a hard material using an injection molding method and having injection-molded bristles that protrude from the bristle carrier; and
a massaging and cleaning element protruding on the same side of the bristle carrier as the injection-molded bristles,
wherein the injection-molded bristles are produced from a bristle material using an injection molding method and the massaging and cleaning element is injection molded on the bristle carrier and is made from a soft material, a Shore hardness of the soft material massaging and cleaning element being lower than a Shore hardness of the bristle material,
wherein the bristle carrier comprises a small carrier plate that is produced from a hard material using the injection molding method and fastened on the brush body in a small carrier plate accommodating recess in a head region of the brush body into which the small carrier plate is inserted in its assembled state,
wherein bundles with extruded, conventional bristles are arranged on the bristle carrier or the small carrier plate, and
wherein the bristles with extruded, conventional bristles are melted on their end facing away from the usage-side end.


42. (New) A toothbrush comprising:

a brush body including a handle part, a neck part and a head part, the head part having a front side and a rear side; and

a bristle carrier that is produced from a hard material using an injection molding
method and having injection-molded bristles that protrude from the bristle carrier,

wherein the injection-molded bristles are produced from a bristle material using the injection molding method,

wherein the bristle carrier comprises a small carrier plate fastened in a corresponding recess in the head part or wherein the bristle carrier is formed directly in the head part,

wherein on the rear side of the head part a distribution channel is situated, the
distribution channel being fluidly connected to the front side of the head part via multiple passages configured to provide that the bristle material penetrates through the multiple passages and forms on the front side of the head part a surface layer from which the injection molded bristles protrude, and

wherein the bristle material is non-releasably connected by means of positive and/or friction locking to the bristle carrier without forming a material bond with the hard material of the bristle carrier.

57. (New) A toothbrush comprising:

a brush body including a handle part, a neck part and a head part, the head part having a front side and a rear side; and

a bristle carrier that is produced from a hard material using an injection molding
method and having injection-molded bristles that protrude from the bristle carrier,

wherein the injection-molded bristles are produced from a bristle material using the injection molding method,

wherein the bristle carrier comprises a small carrier plate fastened in a corresponding recess in the head part or wherein the bristle carrier is formed directly in the head part,

wherein the head part comprises a perforation structure separating the rear side and the front side, the perforation structure including multiple passages configured to provide that
the bristle material penetrates through the multiple passages and forms on the front side of the head part a surface layer from which the injection molded bristles protrude,

wherein the bristle material wraps around the head part from an outside or through the passages of the separation structure of the head part, and

wherein the hard material of the bristle carrier is harder than the bristle material.


Oath/Declaration
From MPEP 1414:
“The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of ‘at least one error’ relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration ‘states at least one error’ in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required…
Likewise, a statement of the error as ‘…the inclusion of claims 3-5 which were unduly broad…’ and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as ‘Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16.’” (Emphases examiner).
The reissue oath/declaration filed with this application is defective because it to identifies language in the original patent claims that still exist in the new claims.
The error statement (from the two inventors, filed 8/25/2021) states:
 “We believe U.S. Patent No. 10,182,059 to be wholly or partly inoperative or invalid by reason of the patent claiming less than we had the right to claim in the patent. At least one error being relied on as the basis for the reissue is that independent claims 1, 31 and 36 are unduly narrow because they fail to capture a generic embodiment of the invention. Specifically, claims 1, 31 and 36 require a bristle carrier comprising small carrier plate, which is unduly narrow. At least new claims 42 and 57 correct this error, by claiming that the bristle carrier comprises a small carrier plate fastened in a corresponding recess in the head part or the bristle carrier is formed directly in the head part, which is directed to a generic embodiment.”

Since the carrier plate is still in patent claims 1, 31, 36, and 41, as well as new claims 42 and 57, it is not understood how newly added claims 42-63 correct the defect identified by the error statement in the Declaration/Substitute Statement. 
It should also be noted that the error statement from the Substitute Statement:
“Independent claims 1, 31 and 36 of the ‘059 patent are unduly narrow because they fall to capture a generic embodiment of the invention, Specifically, these claims require a bristle carrier comprising 6 small carrier plate, which is unduly narrow. At least new claims 42 and 57 correct this error and are directed to a generic embodiment.”
filed 7/23/2021, does not give the same error statement of the inventor’s error statement. It is not consistent in its language with the other declaration by the inventors.
Care should be taken, when submitting corrected Declaration(s)/Substitute Statements, that the language in the error statement(s) are identical to each other. An inconsistency between error statements could result in an unclear error statement and an unacceptable Declaration(s)/Substitute Statement.
Claim Rejections - 35 USC § 251
Claims 1-63 are rejected as being based upon a defective reissue Declaration/Substitute Statement under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration/Substitute Statement is set forth in the discussion above in this Office action.  

Claims 42-63 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
There is no support for the claim language in independent claims 42 and 57, which recite the limitation “wherein the bristle carrier is formed directly in the head part”. The only instance of the word “directly”, as it relates to the head part,  occurs at column 39, lines 30 to 35:
“The bristle material 62 is either injected directly in the head part 32 or is guided from the handle part 28 via the neck part 30 into the head part 32. In the present case, the injection point of the bristle material is provided directly in the head part 32”.
While the bristle material may be injected directly in the head part, it does not say that the bristle carrier is formed directly in the head part.
The claims in the reissue application must be for subject matter which the applicant had the right to claim in the original patent. See MPEP 1411.02 and 37 CFR 1.173(c). Therefore, claims 42-63 contain new matter.

The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification'”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
Based on Antares, a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, there is no support for the claim language in independent claims 42 and 57, which recite the limitation  “wherein the bristle carrier is formed directly in the head part”. The only instance of the word “directly”, as it relates to the head part,  occurs at column 39, lines 30 to 35:
“The bristle material 62 is either injected directly in the head part 32 or is guided from the handle part 28 via the neck part 30 into the head part 32. In the present case, the injection point of the bristle material is provided directly in the head part 32”.
While the bristle material may be injected directly in the head part, it does not say that the bristle carrier is formed directly in the head part.
Therefore, claims 42-63, which are directed to “wherein the bristle carrier is formed directly in the head part”, do not satisfy the “original patent” requirement.
Claims 42-63 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.
	

Claims 42-63 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The determination for whether any newly presented claims are subject to recapture is made by the three step test for recapture (MPEP 1412.02):
For Patented Claims 1, 31, 32, 36, and 41:
Step One:
New independent claims 42 and 57 are broader in at least one respect than the patented independent claims 1, 31, 32, 36 and 41, in that new claims 42 and 57 do not recite the following Surrender Generating Limitations (SGL’s):
With respect to patented claim 1, claim 1 states, in pertinent part:
“further comprising a massaging and
cleaning element protruding on the same side of the bristle carrier as the injection-molded bristles, injected on the bristle carrier and made from a soft material wherein a Shore hardness of the soft material massaging and cleaning element is lower than a Shore hardness of the bristle material.”

With respect to patented claim 31, claim 31 states, in pertinent part:
“further comprising a tongue cleaner on the
side facing away from the bristles, injected on the bristle carrier and made from a soft material wherein a Shore hardness of the tongue cleaner is lower than a Shore hardness of the bristle material.

With respect to patented claim 32, claim 32 states, in pertinent part:
“wherein extruded, conventional bristles being arranged on the bristle carrier are provided.”

With respect to patented claim 36, claim 36 states, in pertinent part:
“wherein further bristle bundles, which do not stand at right angles with respect to the surface of the bristle carrier, can be formed of extruded, conventional bristles, wherein the further bristle bundles form a so-called X position or protrude laterally beyond the brush head.”

With respect to patented claim 41, claim 41 states, in pertinent part:
“a massaging and cleaning element protruding on the same side of the bristle carrier as the injection-molded bristles,
wherein the injection-molded bristles are produced from a bristle
material using an injection molding method and the massaging and cleaning element is injection molded on the bristle carrier and is made from a soft material, a Shore hardness of the soft material massaging and cleaning element being lower than a Shore hardness of the bristle material”.

Step Two:
The broadened aspects of claims 42 and 57 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 15/662,444.
In the remarks filed by Applicant, on 6/26/2020, the above quoted limitations, present in patent claim 1 (15/662,444 application claim 15) have been established as critical to the patentability of claim 1.

With respect to patented claims 1, 31 and 32, on pages 11-12 of Applicant’s Remarks, of non-provisional application 15/662,444, filed 6/26/2020, Applicant argues, in pertinent part:
“Claims 2, 3, 5-41, 43 and 44 are pending in this application. By this Amendment,
claims 15, 16 and 30 are amended to be independent claims by incorporating prior claim 1 therein, claim 38 is amended by incorporating prior claim 42 therein, claims 2, 3, 5-8, 10-13, 22-24, 27-29, 34 and 37 are amended to update claim dependency, claim 5 is further amended to address the objection thereto, and claims 1 and 42 are canceled. No new matter is added by this Amendment…
Claims 1-3, 5-14, 20, 21, 27, 36 and 37 were rejected under pre-AIA  35 U.S.C.
§$102(b) as allegedly being anticipated by U.S. Pub. No. 2003/0163884 (Weihrauch 884).
Claims 22-24, 28, 29, 34 and 35 were rejected under 35 U.S.C. §103 as allegedly being obvious from Weihrauch 884. These rejections are respectfully traversed.
By this Amendment, claim 1 has been canceled and each of claims 15, 16 and 30,
none of which were rejected relying upon Weihrauch 884, has been amended to be an independent claim. Accordingly, Applicant submits that these rejections are moot, and reconsideration and withdrawal of the rejections are respectfully requested.”
Claim 15, which is patented claim 1, was a dependent claim made independent by incorporating all the intervening limitations. In the Final Rejection, mailed 2/12/2020, then dependent claim 15 was objected to as containing allowable subject matter. See page 9 of Final Rejection.
Claim 16, which is patented claim 31, was a dependent claim made independent by incorporating all the intervening limitations. In the Final Rejection, mailed 2/12/2020, then dependent claim 16 was objected to as containing allowable subject matter. See page 9 of Final Rejection.
Claim 30, which is patented claim 32, was a dependent claim made independent by incorporating all the intervening limitations. In the Final Rejection, mailed 2/12/2020, then dependent claim 32 was objected to as containing allowable subject matter. See page 9 of Final Rejection.
The above quoted limitations, present in patent claims 1, 31 and 32 (15/662,444 application claims 15, 16 and 30) have been established as critical to the patentability of claims 15, 16 and 30.

With respect to patented claim 36, on page 12 of Applicant’s Remarks, of non-provisional application 15/662,444, filed 6/26/2020, Applicant argues, in pertinent part:
“III. Rejections Relying Upon Hohlbein 508

Claims 38, 41 and 43 were rejected under pre-AIA  35 U.S.C. §102(b) as allegedly
being anticipated by U.S. Pub. No. 2006/0117508 (Hohlbein 508). Claims 39 and 40 were rejected under 35 U.S.C. §103 as allegedly being obvious from Hohlbein 508. These rejections are respectfully traversed.

By this Amendment, claim 38 has been amended to incorporate claim 42, which was not rejected relying upon Hohlbein 508. Accordingly, Applicant submits that these rejections are moot, and reconsideration and withdrawal of the rejections are respectfully requested.

Claim 38, which is patented claim 36, was an independent claim which incorporated all the limitations from claim 42. In the Final Rejection, mailed 2/12/2020, then dependent claim 42 was objected to as containing allowable subject matter. See page 9 of Final Rejection.
The above quoted limitations, present in patent claim 36 (15/662,444 application claim 38) have been established as critical to the patentability of claim 36.

With respect to patented claim 41, in the remarks filed by Applicant, on 11/18/2019, the above quoted limitations, present in patent claim 41 (15/662,444 application claim 44) have been established as critical to the patentability of claim 41.
On pages 10, 16 and 17 of Applicant’s Remarks, of non-provisional application 15/662,444, filed 11/18/2019, Applicant argues, in pertinent part:
Page 10:
“Amended claim 44 now recites "a massaging and cleaning element protruding on the same side of the bristle carrier as the injection-molded bristles" and "the massaging and cleaning element is injection molded on the bristle carrier and made from a soft material, a Shore hardness of the soft material massaging and cleaning element being lower than a Shore hardness of the bristle material". Further, amended claim 44 also now includes the subject matter of original claim 4. No new matter is added by this Amendment.”


Pages 16 and 17:“IV. Rejection Relying Upon WO 00/64307
Claim 44 was rejected under pre-AIA  35 U.S.C. §102(b) as allegedly being
anticipated by WO 00/64307 (WO 307). This rejection is respectfully traversed.
WO 307 discloses a toothbrush having a brush body 11 and a head or bristle carrier 10 which is integrally formed with the brush body 11 and produced from a hard material. The head or bristle carrier 10 carries bristles (bristle bundles 30, Fig. 6) that protrude from the bristle carrier 10, wherein the bristles are produced from a bristle material. The bristle carrier 10 has a small carrier plate or is formed by said small carrier plate 10 that is produced from a hard material and fastened (integrally formed) on the brush body 11. Bundles of bristles are
arranged on the bristle carrier (see Fig. 6).

Further, WO 307 discloses a massaging and cleaning element (rubber-like bar bristles 20) protruding on the same side of the bristle carrier as the extruded conventional bristles.
The rubber-like bar bristles 20 are meant to massage the gums (page 14, lines 21-22) and differ from the bristle bundles 30 consisting of conventional extruded bristles ("do not interfere with the effect of the bristles bundles", page 14, lines 19-20).

WO 307 is silent about the production method of the bristles and discloses materials like natural fur, nylon or polybutylene terephthalate to produce the bristles, which materials are not suitable for injection-molded bristles.

Also, WO 307 does not disclose that the small carrier plate 10 is fastened on the brush body 11 in a small carrier plate accommodating recess in a head region of the brush body into which the small carrier plate is inserted in its assembled state. In WO 307, the small carrier plate is formed by the head or bristle carrier 10 itself.

In addition, WO 307 does not disclose that the bristles 30 are melted on their end
facing away from the usage-side end. Only the massaging and cleaning element 20 is connected on a rear side 10e of the bristle carrier 10 (see Fig. 6; and page 13, line 20 to page 14, line 1).

Consequently, the subject-matter of amended claim 43 is not only new over WO 307 but is also inventive.

Thus, for the above further reasons, WO 307 does not describe or suggest the subject matter of claim 44. Reconsideration and withdrawal of the rejection are respectfully requested.”

Step Three:
New claim 42 is narrower than patented claims 1, 31, 32, 36, and 41 in at least one respect. The limitations added to new claim 42 that were not present in patented claims  1, 31, 32, 36, and 41 are:
“wherein the bristle carrier comprises a small carrier plate fastened in a corresponding recess in the head part or wherein the bristle carrier is formed directly in the head part,
wherein on the rear side of the head part a distribution channel is situated, the
distribution channel being fluidly connected to the front side of the head part via multiple passages configured to provide that the bristle material penetrates through the multiple passages and forms on the front side of the head part a surface layer from which the injection molded bristles protrude, and
wherein the bristle material is non-releasably connected by means of positive and/or friction locking to the bristle carrier without forming a material bond with the hard material of the bristle carrier”,

which are considered to be materially narrowed in other aspects not related to the SGL’s.
See MPEP 1412.02 (C).
New claim 57 is narrower than patented claims 1, 31, 32, 36, and 41 in at least one respect. The limitations added to new claim 57 that were not present in patented claims 1, 31, 32, 36, and 41 are:
“wherein the bristle carrier comprises a small carrier plate fastened in a corresponding recess in the head part or wherein the bristle carrier is formed directly in the head part,
wherein the head part comprises a perforation structure separating the rear side and the front side, the perforation structure including multiple passages configured to provide that
the bristle material penetrates through the multiple passages and forms on the front side of the head part a surface layer from which the injection molded bristles protrude,
wherein the bristle material wraps around the head part from an outside or through the passages of the separation structure of the head part, and
wherein the hard material of the bristle carrier is harder than the bristle material”

which are considered to be materially narrowed in other aspects not related to the SGL’s.
See MPEP 1412.02 (C).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure does not provide support for the claim limitation  “wherein the bristle carrier is formed directly in the head part” (claims 42 and 57). The only instance of the word “directly”, as it relates to the head part,  occurs at column 39, lines 30 to 35:
“The bristle material 62 is either injected directly in the head part 32 or is guided from the handle part 28 via the neck part 30 into the head part 32. In the present case, the injection point of the bristle material is provided directly in the head part 32”.
While the bristle material may be injected directly in the head part, it does not say that the bristle carrier is formed directly in the head part.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52, 53 and 57-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 52, “the usage-side end” lacks antecedent basis.
With respect to claim 53, “the bristle carrier-side end” lacks antecedent basis.
Claim 57 recites “wherein the head part comprises a perforation structure separating the rear side and the front side”, and then further recites “the perforation structure including multiple passages configured to provide that the bristle material penetrates through the multiple passages and forms on the front side of the head part a surface layer from which the injection molded bristles protrude”
However, it is the bristle carrier, specifically the carrier plate 14 that contains multiple passages configured to provide that the bristle material penetrates through the multiple passages and forms on the front side of the head part a surface layer from which the injection molded bristles protrude. See column 22, lines 4-16 and 23-40, for example.
The head part is identified as element 32 and there is no description of the head part having a perforation structure. See column 24, lines 30-45, column 2, lines 37-67 and column 26, lines 4-45.
Therefore, since the claimed terminology (“wherein the head part comprises a perforation structure separating the rear side and the front side”) is not found in the description and appears to be at odds with what is stated in the description (specification and drawings), this makes the scope of claim 57 unclear.
Claims 58-63 depend on claim 57 and are rejected for the above reasons.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,835,025 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The publications to Hohlbein ‘570, Rider and Cann show the current state of the art in toothbrushes.
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/BMF/			and 	/GAS/
		Beverly M. Flanagan		Gay Ann Spahn
		Reexam Specialist			Supervisory Reexam Specialist
		AU 3993				AU 3993